Citation Nr: 9927087	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for a left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the veteran's claims on appeal.  The issue 
of the veteran's entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a left knee disorder was remanded in 
April 1997 for additional development, and while that issue 
remained in remand status, an additional issue, that of 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for PTSD, 
was placed in appellate status.  Both such matters are now 
before the Board.

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of 
this document.


FINDING OF FACT

The claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a left knee disability is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a left knee disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming benefits under 38 U.S.C. § 1151 for a 
left knee disorder following arthroscopy performed on the 
knee at a VA medical facility in July 1992.  His allegations 
are to the effect that the left knee arthroscopy resulted in 
additional disability of the left knee.  

As was noted above, further development of this matter was 
sought by the Board in its April 1997 remand so that VA 
treatment records could be obtained and added to the claims 
folder and so that an opinion could be obtained from a VA 
physician as to whether any current disability of the 
veteran's left knee was the result of the July 1992 surgery 
by VA in place of an opinion offered by the RO's rating board 
physician (see Tucker v. Derwinski, 2 Vet. App. 201 (1992) (a 
medical opinion of a rating board is not independent medical 
evidence and cannot be relied upon by a Board panel to 
support its decision.)  Such actions have been completed to 
the extent possible and it is of note that neither the 
veteran nor his representative has set forth any challenge as 
to the sufficiency of the evidence or the development 
undertaken at the Board's request, or otherwise has sought 
further development for the correction of any perceived 
inadequacy.  See Stegall v. West, 11 Vet. App. 268 (1998).

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358 (1998).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  Id.

In determining whether any additional disability resulted 
from VA hospitalization or medical treatment, the following 
considerations will govern: (1) It is necessary to show that 
additional disability is actually the result of such disease 
or injury, or aggravation of an existing disease or injury, 
suffered as the result of hospitalization or medical 
treatment, and not merely coincidental therewith; (2) The 
mere fact that aggravation occurred will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical or surgical treatment, or examination; (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Id.

While the appellant is not required to show fault or 
negligence in medical treatment, Brown v. Gardner, 115 S.Ct. 
552 (1994), the appellant still has the burden of submitting 
competent evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible or 
capable of substantiation, that is, he must submit evidence 
of additional disability which came as the result of VA 
treatment.  In other words, a person claiming VA benefits 
must meet the initial burden of submitting evidence 
"sufficient to justify a belief in a fair and impartial 
individual that the claim is well grounded." 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). A claim that 
is well grounded is plausible, meritorious on its own, or 
capable of substantiation.  Murphy, 1 Vet. App. at 81; Moreau 
v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77- 78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Two discrete types of evidence must be present in order for a 
veteran's claim for 
§ 1151 benefits to be well grounded: (1) There must be 
competent evidence of a current disability, usually shown by 
a medical diagnosis, see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); and (2) there must be competent evidence of a nexus 
between the medical treatment provided and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In the present case, VA treatment records indicate that, in 
April 1992, the veteran sought treatment for left knee pain 
of three weeks' duration.  The impressions were mild 
degenerative joint disease and left knee pain.  X-rays of the 
knee taken in May 1992 confirmed the presence of "minimal 
degenerative disease."  In July 1992, the veteran underwent 
a left knee arthroscopy and partial medial meniscus excision.  
Treatment records at that time reported left knee pain of one 
year's duration.  In August 1992, the veteran was described 
as doing well, post-surgery.  By September 1992, however, he 
was again complaining of left knee pain.  Subsequent 
treatment records from November 1992 to May 1995 note 
continuing complaints of left knee pain, with X-rays 
continuing to indicate mild degenerative joint disease.  

A February 1995 VA examination report notes that the veteran 
complained of spasms and giving away of the left knee two to 
three times a week, with near constant medial pain.  The 
diagnoses were mild medial knee osteoarthritis and pes 
bursitis.  The examiner offered the following comment: 
"earlier arthritic changes can be seen after a meniscectomy.  
Bursitis is usually self-limited."  

At his personal hearing in December 1998, the veteran 
testified that he was not sure exactly what caused the 
initial pain in the knee, but that after surgery he still had 
pain and that he has had pain, essentially ever since.  He 
stated that knee pain was exacerbated by walking and 
standing, that it was difficult to walk down stairs, and that 
his knee would occasionally pop and give away.  The veteran's 
wife testified that she had heard the veteran's knee pop, and 
that he was depressed because he was no longer able to run.  
The veteran indicated that he had only been having knee pain 
for three months prior to surgery, that other physicians he 
had spoken to had expressed surprise that something as 
drastic as surgery had been performed following only a three 
month history of pain, and that the surgery may have been 
unnecessary.  He indicated further that the VA physician who 
had performed the surgery had done so to meet a quota, and 
had altered the medical records to indicate that the veteran 
had complained of a one year history of pain prior to 
surgery, rather than three months.

In view of the treatment records and the VA examination 
report showing the presence of a current left knee disorder, 
the Board finds that the veteran has thus met the first 
element of a well grounded claim for benefits under § 1151.  
Following a careful review of all the evidence, however, the 
Board finds that the veteran has not met the second element, 
that is, he has failed to present competent evidence of a 
nexus between his current left knee disorder and his VA 
treatment consisting of a left knee arthroscopy in July 1992.  
In short, no medical professional has offered an opinion in 
which it is stated explicitly or implicitly that the veteran 
has additional disability of the left knee as a result of the 
arthroscopy in July 1992.

It is noteworthy that, pursuant to the Board's remand in 
April 1997, a medical opinion was made a part of the record 
in December 1997.  The reviewing physician opined that his 
review of the medical record did not indicate that there were 
any complications during the July 1992 surgery, and that 
there was "absolutely no evidence" that the veteran's 
subsequent knee problems were due to this surgery.  The 
physician noted that "at the time of the arthroscopy, [the 
veteran] not only had a torn meniscus, but it was noted that 
he had chondromalacia of the patella and tibial plateaus.  He 
therefore seems to have had symptoms from early degenerative 
changes in the knee from a pes bursitis which are not related 
to the arthroscopy."

The only other evidence addressing such a nexus or link comes 
from the veteran.  The Board notes, however, that as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as an opinion that a 
current disorder was caused by VA treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Due to the lack of 
competent medical evidence that the veteran's current left 
knee disorder is the result of VA treatment, the veteran's 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a left knee disorder is not well grounded and must 
be denied.

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist, which, if obtained would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left knee disability is denied.


REMAND

It is alleged by the veteran's representative in his informal 
hearing presentation of July 1999 that the basis of the RO's 
action in denying the veteran's claim for service connection 
for PTSD is unclear, and the undersigned concurs.  The 
representative notes that the RO in its development of the 
issue presented, acknowledged the prior final denials of the 
veteran's entitlement to service connection for PTSD, but 
alternately found the claim to reopen to be well-grounded on 
the basis of the contentions advanced and also that the claim 
could not be reopened due to veteran's failure to present new 
and material evidence, citing Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b).  If the benefit sought cannot be 
granted, the representative requests that the basis of the 
RO's denial be clarified.

Additionally, it is apparent that the veteran has 
specifically asked that the RO obtain records from the 
service department which explain the Command Analysis and 
Programs (CAPS) mission and the veteran's involvement 
therewith.  In this regard, it is noted that the RO made a 
request of the National Personnel Records Center in September 
1996 for data with which to verify the veteran's assignment 
to CAPS and the claimed bombing of an orphanage during his 
assignment to that duty.  In response, only a Department of 
the Army Form 20, Enlisted Qualification Record, was 
received, and such record had previously had been made a part 
of the veteran's claims folder in March 1986.  No elaboration 
with respect to the veteran's CAPS duty was provided.  
Additional follow-up is thus found to be in order. 

Lastly, in his VA Form 1-9, Appeal to the Board of Veterans' 
Appeals, dated in December 1996, the veteran asked the RO to 
reconsider its denial of his claim to reopen for service 
connection for PTSD and he specifically requested a travel 
board hearing.  The RO's adjudication officer in a December 
1996 acknowledged the veteran's request for a travel board 
hearing and advised the veteran that unless such latter was 
returned to the RO, his name would remain on the list of 
those who desired a travel board hearing.  The record does 
not reflect that such letter was ever returned to the RO or 
any withdrawal of the request for a travel board hearing.  
Thus, further clarification of the veteran's intent to appear 
at a travel board hearing is required.

Based on the foregoing, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran in 
writing for the purpose of determining 
whether the veteran wishes to appear at a 
travel board hearing as to his claim to 
reopen for entitlement to service 
connection for PTSD.  In the event that 
the veteran wishes to appear for the 
requested hearing, such proceeding should 
be scheduled in accordance with his 
December 1996 request therefor.

2.  The RO through contact with the 
National Personnel Records Center and 
direct contact with the Department of the 
Army attempt to obtain data with respect 
to the Command Analysis and Programs 
(AVFB-CAP), which the directory provided 
by the veteran shows was located in 
Building T-11317A II FFORCEV Compound, 
and the veteran's involvement with that 
activity, including information that 
points to his involvement in combat with 
the enemy.  

3.  The RO must obtain any and all 
records of VA treatment regarding the 
veteran's claimed PTSD which have been 
compiled since September 1997 and which 
are not now contained within the 
veteran's claims folder.

4.  Lastly, the RO should thereafter 
reconsider the issue presented of whether 
new and material evidence has been 
presented to reopen a previously denied 
claim of entitlement to service 
connection for PTSD, based on the 
evidence of record and all applicable 
legal authority, including the holdings 
in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) [In Hodge, the Federal Circuit 
rejected the test for determining the 
materiality of evidence originally set 
forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (evidence was deemed 
"material" when there was a reasonable 
possibility that the additional evidence 
presented, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome of the claim) in favor 
of the test outlined in 3.156(a), that 
is, whether the newly presented evidence 
is so significant that it must be 
considered to fairly decide the claim.]; 
Winters v. West, 12 Vet. App. 203, 206 
(1999) (setting forth the three-step 
process that the Secretary must first 
determine whether new and material 
evidence has been presented under 38 
C.F.R. § 3.156(a), and second, if new and 
material evidence has been presented, 
immediately upon reopening the Secretary 
must determine whether, based upon all 
the evidence and presuming its 
credibility, the claim as reopened is 
well-grounded pursuant to 38 U.S.C. 
§ 5107(a), and third, if the claim is 
well-grounded, the Secretary must 
evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled); and Elkins v. West, 
12 Vet. App. 209 (1999).  In the event 
that the benefit sought continues to be 
denied, the RO must furnish the veteran 
and his representative a supplemental 
statement of the case and afford them a 
reasonable period in which to respond.  
Thereafter, the case is to be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


 

